DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Wang (US Publication 2007/0105525 A1) is the closest prior art to the subject matter being claimed in claim 1. Wang discloses apparatus include an estimator having a first counter that receives sleep clock synchronized pulses issuing each cycle of the sleep clock period, yet are synchronized to a fast clock. The slow clock synchronized pulses are counted up to a predetermined number; whereupon a full count signal is issued. A second counter receives the full count signal and increments each time the full count signal is received. A third counter counts fast clock cycles until the full count signal occurs. Based on the number of counts of the slow and fast clock cycles, the frequency of the slow clock may be determined using only the domain of the fast clock for performing the measurement thereby tying accuracy of the measurement to the accuracy of the fast clock. However, Wang fails to particularly teach "the common multiple time period ending at the ending time point and having a length in time that is a first multiple of the nominal slave period, and is a second multiple of the master period; providing a sequence of storing time points temporally displaced within the common multiple time period by the actual slave period, a last of the storing time points being the ending time point of the measurement time period; starting to count the slave clock signals and the master clock signals at the starting time point; for more than one storing time point, storing a master count value that represents the counted master clock signals in association with the respective storing time point; adding the stored master count values to generate an actual master count sum value; deriving, for the more than one storing time points, a nominal master count sum value; and deriving an estimation of a clock-error for the slave clock by relating the actual master count sum value to the nominal master count sum value, the estimation of the clock-error approximating a difference between the actual slave period and the nominal slave period.”
Aweya (US Publication 2006/0056560 A1) is the next closest prior art to the subject matter being claimed in claim 1. Aweya discloses control over operation of slave Digitally Controlled Frequency Selectors (DCFSs), such as DCOs or DDSs, may occur by periodic transmission of control words from the master clock to the slave clocks. To allow enhanced control over the output of the slave clocks, the frequency of the local oscillator used to generate the synthesized output of the master clock may also be conveyed to the slave clocks to allow a second level of control to take place. The second level of control allows the local oscillators at the slave clocks to lock onto the frequency of the master local oscillator to thereby allow the slave local oscillators to operate the slave DCFSs using the same local oscillator "the common multiple time period ending at the ending time point and having a length in time that is a first multiple of the nominal slave period, and is a second multiple of the master period; providing a sequence of storing time points temporally displaced within the common multiple time period by the actual slave period, a last of the storing time points being the ending time point of the measurement time period; starting to count the slave clock signals and the master clock signals at the starting time point; for more than one storing time point, storing a master count value that represents the counted master clock signals in association with the respective storing time point; adding the stored master count values to generate an actual master count sum value; deriving, for the more than one storing time points, a nominal master count sum value; and deriving an estimation of a clock-error for the slave clock by relating the actual master count sum value to the nominal master count sum value, the estimation of the clock-error approximating a difference between the actual slave period and the nominal slave period.”.

Thus, the prior art of record do not teach or suggest individually or in combination "the common multiple time period ending at the ending time point and having a length in time that is a first multiple of the nominal slave period, and is a second multiple of the master period; providing a sequence of storing time points temporally displaced within the common multiple time period by the actual slave period, a last of the storing time points being the ending time point of the measurement time period; starting to count the slave clock signals and the master clock signals at the starting time point; for more than one storing time point, storing a master count value that represents the counted master clock signals in association with the respective storing time point; adding the stored master count values to generate an actual master count sum value; deriving, for the more than one storing time points, a nominal master count sum value; and deriving an estimation of a clock-error for the slave clock by relating the actual master count sum value to the nominal master count sum value, the estimation of the clock-error approximating a difference between the actual slave period and the nominal slave period.” as disclosed in claim 1. 
Claims 12 and 14 are allowed for the same reasons as set forth in claim 1 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187